Case 2:20-cv-01628-PSG-SK Document 6 Filed 05/14/20 Page 1 of 2 Page ID #:34




                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

DEJOHN LAMONT MILLER,                 CASE NO. 2:20-cv-01628-PSG (SK)
                   Petitioner,
                                      ORDER DISMISSING ACTION
             v.
                                      FOR LACK OF JURISDICTION
CHARLES PFEIFER et al.,
                   Respondents.


      Petitioner is a California state prisoner who, without submitting an
underlying habeas petition, has filed a “motion” that (among other things)
seeks a “stay” for “leave to file a second or successive petition under 28
U.S.C. § 2254.” (ECF 1). To quote from that caption’s pleading is to expose
its many problems. If Petitioner has already filed a federal habeas petition
before and wants to file a second or successive petition, this Court has no
jurisdiction to decide that request, which may be granted only by the Ninth
Circuit Court of Appeals. See 28 U.S.C. § 2244(b)(3)(A); McNabb v. Yates,
576 F.3d 1028, 1029 (9th Cir. 2009). But if Petitioner has not filed a federal
petition in any federal court, the general prohibition against state prisoners
filing successive petitions does not yet apply. See 28 U.S.C. § 2244(b);
Gonzalez v. Sherman, 873 F.3d 763, 765 (9th Cir. 2017).
      On the other hand, if Petitioner wants to file (and then obtain a stay of)
his first federal habeas petition, he must file the necessary case-opening
petition. That is why the Court previously ordered him to file a completed
petition by April 12, 2020, using the Court’s standard form CV-69, to avoid
dismissal of this action. (ECF 3). But as of this order, Petitioner has filed no
Case 2:20-cv-01628-PSG-SK Document 6 Filed 05/14/20 Page 2 of 2 Page ID #:35
